        Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 1 of 14



                                   STATEMENT OF FACTS


        On January 6, 2021, your affiant, Patrick Muteteke, was on duty and performing my official
duties as a Special Agent. Specifically, I am assigned to FBI's Newark Field Office's Joint
Terrorism Task Force, which has investigative responsibility for Domestic Terrorism crimes. As
a Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws. The
facts and information contained in this affidavit are based upon my personal knowledge as well as
the observations of other agents involved in this investigation. All observations not personally
made by me were relayed to me by the individuals who made them or were conveyed to me by my
review of records, documents, and other physical evidence obtained during the course of this
investigation.

       The U.S. Capitol is secured 24 hours a day by the U.S. Capitol Police. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
Capitol Police. Only authorized people with appropriate identification are allowed access inside
the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to
members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the U.S.
Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected
members of the United States House of Representatives and the United States Senate were meeting
in separate chambers of the U.S. Capitol to certify the vote count of the Electoral College of the
2020 Presidential Election, which had taken place on November 3, 2020. The joint session began
at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and Senate
adjourned to separate chambers to resolve a particular objection. Vice President Mike Pence was
present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary, and permanent barricades were in place around the exterior of the U.S.
Capitol building, and the U.S. Capitol Police were present and attempting to keep the crowd away
from the U.S. Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the U.S. Capitol; however, shortly
after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the U.S. Capitol from the time he was evacuated from the Senate
Chamber until the sessions resumed.
                                                 1
        Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 2 of 14




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

        On January 11, 2021, Federal law enforcement officers in Philadelphia, PA received a
public tip suggesting that JAMES DOUGLAS RAHM Jr. illegally entered the U.S. Capitol on
January 6, 2021. Law enforcement initiated an investigation and obtained multiple witness
accounts, photographic and video evidence, establishing that JAMES DOUGLAS RAHM Jr.
illegally entered the US Capitol building.

       On or around January 31, 2021, an individual, hereinafter Individual 1, told law
enforcement the following:

        Individual 1, who previously provided information that JAMES DOUGLAS RAHM Jr.
illegally entered the U.S. Capitol building on January 6, 2021, told law enforcement that JAMES
DOUGLAS RAHM Jr. was accompanied by his son, later identified as JAMES DOUGLAS
RAHM III, hereinafter JD RAHM III.

        Individual 1 recalled seeing multiple Facebook posts by JAMES DOUGLAS RAHM Jr.
in which both individuals were photographed together in Washington DC, on the eve of January
6, 2021. Individual 1 stated that JAMES DOUGLAS RAHM Jr. had since deleted all Facebook
posts relating to January 6, 2021.

       In another public tip received by FBI on January 13, 2021, an individual, hereinafter
Individual 2, told law enforcement the following:

       Individual 2 said “a person with the Snapchat username jd_rahm, was seen posting
footage of the riots on their Snapchat story the day of 01/06. It is believed they also gained entry
and have footage on a GoPro camera.” Law enforcement served a subpoena to Snapchat and
confirmed this account to belong to JD RAHM III.

       On February 4, 2021, law enforcement obtained an Arrest Warrant for JAMES
DOUGLAS RAHM Jr. and Search Warrants for his residence in Atlantic City, NJ as well as his
residence in Philadelphia, PA.

        On February 5, 2021, law enforcement executed the Search Warrant at JAMES
DOUGLAS RAHM Jr.’s Atlantic City, NJ residence, where JD RAHM III resided but was at the
time away on a skiing trip. At this location, KELLY RAHM, mother of JD RAHM III asked law
enforcement “is this because of that trip they took?” When asked what trip she was referring to,
KELLY RAHM declined to comment further.

       During the course of this Search Warrant execution, KELLY RAHM signed a consent
authorization form, allowing law enforcement to review the contents of her cellphone. Among
text messages found on KELLY RAHM’s cellphone, was a message she received from JAMES
DOUGLAS RAHM Jr. on January 9, 2021. This message contained a photograph of JAMES

                                                 2
       Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 3 of 14



DOUGLAS RAHM Jr. standing next to JD RAHM III in Washington, DC in front of the US
Capitol and the Washington monument.

       In this text message, KELLY RAHM tells JAMES DOUGLAS RAHM Jr. “That’s so
GREAT!!! Don’t post JD’s pic plz.” (JD is JD RAHM III). JAMES DOUGLAS RAHM Jr.
responded “No I just deleted it because I want it off my phone. I’m deleting my Facebook also.”




       On February 5, 2021, law enforcement arrested JAMES DOUGLAS RAHM Jr. in
Philadelphia, PA. JAMES DOUGLAS RAHM Jr. was subsequently interviewed and said the
following:



                                               3
        Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 4 of 14



        JAMES DOUGLAS RAHM Jr. traveled with his son JD RAHM III to Washington, DC
on the evening of January 5, 2021. On the morning of January 6, 2021, the two traveled to a rally
after which the two went to the U.S. Capitol. Once at the Capitol, JD RAHM III told his father
he was going to join his friends elsewhere and would meet with his father later in the day.

       During the course of JAMES DOUGLAS RAHM Jr.’s interview, law enforcement
reviewed photographs on his phone and saw a photograph of his son JD RAHM III, taken on the
morning of January 6, 2021 prior to going to the U.S. Capitol. JAMES DOUGLAS RAHM Jr.
confirmed that this photograph depicted his son JD RAHM III on January 6, 2021 and the
clothing he wore at the U.S. Capitol. In this photograph, JD RAHM III held a GoPro-style stick
camera. JAMES DOUGLAS RAHM Jr. confirmed that his son owned a GoPro camera.




     On February 11, 2021, law enforcement interviewed JD RAHM III via video conference.
JD RAHM III said the following:

        JD RAHM III decided to travel to Washington, DC to capture footage of the planned Trump
rally. On the morning of January 6, 2021, JD RAHM III and his father left the Trump rally and
went to the U.S. Capitol prior to the conclusion of the Trump rally. The two went to the U.S.
Capitol where they “knew that there was a scheduled rally.”


                                                4
        Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 5 of 14



       JD RAHM III separated from his father and went with friends to the other side of the U.S.
Capitol and began to record footage on his GoPro camera. JD RAHM III entered the U.S. Capitol
along with others in the crowd. While inside the Capitol, JD RAHM III was in the Capitol Rotunda
and also entered Speaker Nancy Pelosi’s office suite. JD RAHM III captured footage around the
U.S. Capitol, to include footage of violence against law enforcement. JD RAHM III eventually left
the U.S. Capitol and met with his father who told him that he too was inside the U.S. Capitol.

        JD RAHM III described for law enforcement, his clothing worn on January 6, 2021. Law
enforcement then showed JD RAHM III a photograph of himself on January 6, 2021 obtained from
his father’s cellphone, and JD RAHM III confirmed it to be a photograph of himself.

       Law enforcement reviewed social media footage submitted by members of the public, and
observed JD RAHM III immediately prior to entering the U.S. Capitol.




                                               5
        Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 6 of 14



        Law enforcement reviewed additional published photographs and observed JD RAHM III
inside the Capitol Rotunda, as stated by JD RAHM III himself during his interview.




        Law enforcement also reviewed a Twitter video which captured JD RAHM III inside the
U.S. Capitol. In this video, individuals are attempting to push past law enforcement, with the aim
to open an interior door and allow a large crowd outside that door, to enter the U.S. Capitol. In this
video, an individual is seen and heard calling for more people to “push” and “let them in.” Shortly
after, JD RAHM III is seen forcefully entering the frame and leaning on the person in front of him,
while holding up his GoPro camera. This person then turns around to look at JD RAHM III.
                                                  6
       Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 7 of 14




       In a subsequent video taken immediately after, the group in which JD RAHM III was, had
succeeded in forcing the doors open and letting in a large crowd from outside the U.S. Capitol.




                                              7
        Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 8 of 14




         On February 5, 2021, in his interview with law enforcement, JAMES DOUGLAS RAHM
Jr. said the crowd he was in outside the U.S. Capitol, could not initially enter the building because
the doors opened outwards and had to be opened from the inside.

        On February 10, 2021, law enforcement examined the contents of JAMES DOUGLAS
RAHM Jr.’s cellphone. Prior to entering the U.S. Capitol, JAMES DOUGLAS RAHM Jr. received
two telephone calls from JD RAHM III.




                                                 8
       Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 9 of 14



JAMES DOUGLAS RAHM Jr. then recorded a video while outside the U.S. Capitol and sent it
to his sister LINDA RAHM. In this video, JAMES DOUGLAS RAHM Jr. is heard saying “we
broke the door down. We’re going in. My eyes hurt like sh*t from the pepper spray, but we’re
going in.” The body of the text message said “We breaker the capital.” (In my experience, I
believe JAMES DOUGLAS RAHM Jr. intended to type “We breached the Capitol.”)




                                              9
       Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 10 of 14




       On February 17, 2021, JD RAHM III provided his cellphone and GoPro camera to law
enforcement. Video footage captured by JD RAHM III found on his GoPro camera, shows the
group JD RAHM III was in, overpowering U.S. Capitol Hill Police officers, to force the U.S.
Capitol doors open from the inside. JD RAMH III is among the individuals at the front of this
crowd.




     In that same video footage, approximately two minutes after the doors were forced open,
JD RAHM III captured his father JAMES DOUGLAS RAHM Jr. entering the U.S. Capitol.




                                              10
       Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 11 of 14




       Furthermore, law enforcement found video footage which JD RAHM III posted to
Snapchat moments before he entered the U.S. Capitol. In this video, JD RAHM III is heard saying
“Holy sh*t, holy sh*it. Oh my f*ing God, we just stormed the Capitol. Holy F*ck”, followed by
screams.




                                              11
      Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 12 of 14




    Law enforcement also saw the following text message exchange between JAMES
DOUGLAS RAHM Jr. and another individual, hereinafter Individual 3, on January 6, 2021.

        2:49 PM EST, Individual 3 to JAMES DOUGLAS RAHM Jr.: “Go find Pelosi and rip
her f*ing head off.”




                                            12
       Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 13 of 14




       7:11 PM EST, JAMES DOUGLAS RAHM Jr. to Individual 3: “I pissed in her office.
My son’s got video.”




        7:11 PM EST, Individual 3 to JAMES DOUGLAS RAHM Jr.: “Send it to me please. I
want that whore dead.”




       JAMES DOUGLAS RAHM Jr. had a similar conversation in a January 6, 2021 Facebook
post, with an individual bearing the same last name as Individual 3, who said “get back inside.
Give Pelosi a kiss.”




         In a text message sent at 6:11 PM EST on January 6, 2021, JAMES DOUGLAS RAHM
Jr. tells another individual “we breached the Capitol. Jay-z could a s*** on Pelosi’s desk.” (In
my experience, Jay-Z is likely a voice-enabled typing error for “JD”).




                                               13
      Case 1:21-mj-00313-RMM Document 1-1 Filed 03/16/21 Page 14 of 14




       Based on the foregoing, your affiant submits there is probable cause to believe that
JAMES DOUGLAS RAHM III violated 18 U.S.C. § 1512(c)(2), which makes it a crime to
obstruct, influence, or impede any official proceeding, or attempt to do so. Under 18 U.S.C. §
1515, congressional proceedings are official proceedings.

        Your affiant submits that there is probable cause to believe that JAMES DOUGLAS
RAHM III violated 18 U.S.C. § l752(a)(l) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions. For purposes of Section 1752 of Title 18, a
"restricted building" includes a posted, cordoned off, or otherwise restricted area of a building or
grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that JAMES DOUGLAS
RAHM III violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; (G) parade, demonstrate, or picket in any of the Capitol
Buildings.




                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 16 day of March 2021.



                                                      ROBIN M. MERIWEATHER
                                                      U.S. MAGISTRATE JUDGE




                                                 14
